Citation Nr: 0503015	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-03 387	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the rating for the veteran's glomerulonephritis 
was properly reduced from 100 percent to 30 percent, to 
include entitlement to a rating higher than 30 percent for 
glomerulonephritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to July 
1959, and was subsequently a member of the Naval Reserve 
until January 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The 
veteran's 100 percent rating for glomerulonephritis was 
reduced to 30 percent, and a subsequent request for an 
increased rating was denied.  The RO also denied the 
veteran's claim for a TDIU.

For the reasons explained below, both claims must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

After the veteran received a kidney transplant, he was 
granted service connection for glomerulonephritis with a 100 
percent rating, effective November 6, 1997.  Subsequently, in 
March 2000, the RO proposed reducing the veteran's rating to 
30 percent.  The RO sent a March 2000 letter informing him of 
this proposal.  In response to this letter, the veteran sent 
a March 2000 Statement in Support of Claim (VA Form 21-4138) 
disagreeing with the proposed reduction.  In July 2000, the 
RO reduced the rating to 30 percent.  This was to represent 
the post-surgical residuals.  Prior to any other action by 
the veteran, the RO received additional medical records and 
treated them as a new claim for a rating higher than 30 
percent.  The RO denied this claim in September 2000.  
Shortly thereafter, the veteran filed a September 2000 notice 
of disagreement (NOD), but did not specify whether he was 
disagreeing with the July 2000 reduction or the September 
2000 denial of an increased rating.  The RO subsequently 
adjudicated the claim as one for an increased rating.  
However, after a Travel Board hearing was held on this claim, 
the transcript of the hearing was lost.  In June 2004, the 
Board remanded the claim for a new Travel Board hearing.  At 
that time, the Board noted that the veteran had expressed 
dissatisfaction with the July 2000 rating reduction, and 
recharacterized the issue on appeal as whether the rating was 
properly reduced from 100 to 30 percent.

The veteran's disagreement with the March 2000 pre-reduction 
letter was not a NOD, because a NOD can only be filed in 
response to an "adjudicative determination."  38 C.F.R. 
§ 20.202 (2004).  However, because it is unclear whether the 
veteran's subsequently filed NOD was in response to the July 
2000 rating reduction or the September 2000 denial of an 
increased rating claim, the Board has again recharacterized 
the issue, to include both the rating reduction and increased 
rating claims.  For the reasons that follow, this claim must 
be remanded for compliance with the VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the rating 
reduction and denial of the increased rating claim.  But the 
VCAA applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the RO had yet to issue its September 2002 
supplemental statement of the case (SSOC) continuing the 30 
percent rating, and the Board subsequently remanded this 
claim after 
recharacterizing the issue as noted above.  See VAOPGCPREC 7-
2003 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  

The VCAA notification requirements apply to each claim or 
application made by a veteran, and a VCAA letter must 
therefore accurately identify a claim as one for service 
connection or an increased rating, and indicate what the 
evidence must show to establish entitlement to the particular 
benefit being sought on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002) (discussing notification 
requirement of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), which are triggered when VA 
receives any individual complete or substantially complete 
application for benefits).  The RO did not send the veteran a 
VCAA letter applicable his glomerulonephritis claim, either 
as to the rating reduction or a rating higher than 30 
percent.  The RO's only VCAA letter, undated but apparently 
sent around March 2001, mentioned only the veteran's TDIU 
claim, and explained how to establish entitlement to this 
benefit, but not how to challenge a rating reduction or to 
establish entitlement to an increased rating.  Although the 
RO included in its September 2002 SSOC the text of certain 
VCAA provisions, including 38 U.S.C.A. § 5103 and 5103A (West 
2002), it did not include the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2003).  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  In 
these circumstances, a remand is warranted for the RO to 
provide VCAA notification as to the glomerulonephritis claim, 
and to explain the application of the VCAA to this claim and 
adjudicate it as one for both restoration of the 100 percent 
rating and for a rating higher than 30 percent.

In addition, total disability ratings are authorized for any 
disability-or combination of disabilities-for which the 
Rating Schedule prescribes a 100 percent disability 
evaluation, or, with less disability, if certain criteria are 
met.  Id.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his 
disability or disabilities-provided that, if there is only 
one such disability, it shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2004).  Thus, because the veteran's claim for a TDIU may be 
affected by the outcome of his claim that his rating for 
glomerulonephritis was improperly reduced from 100 percent to 
30 percent, including whether he is entitled to a rating 
higher than 30 percent, these claims are inextricably 
intertwined.  See Babchak v. Principi, 3 Vet. App. 466, 467 
(1992).  Therefore, the TDIU claim must be remanded as well, 
with readjudication of the glomerulonephritis claim to 
precede readjudication of the TDIU claim.  This, in turn, 
will avoid piecemeal adjudication of these two interrelated 
claims.

The Board also notes that, at the November 2004 Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board, the veteran stated that he continued to be 
treatment relating to his kidneys at the Memphis Tennessee VA 
Medical Center (VAMC) and that a private dermatologist had 
indicated that the veteran's facial cancer may have been 
related to medication prescribed for kidney-related problems 
(Hearing transcript, at 4, 10).  These records, and any 
others relevant to the issues in this case, should also be 
obtained prior to readjudication of the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  This 
includes informing the veteran of the 
application of the VCAA to his claim that 
his rating for glomerulonephritis was 
improperly reduced from 100 percent to 30 
percent, including entitlement to a 
rating higher than 30 percent for 
glomerulonephritis.  The veteran should 
also be asked to submit any relevant 
evidence in his possession concerning his 
glomerulonephritis and TDIU claims and 
informed as to the information and 
evidence necessary to substantiate these 
claims and which party will gather such 
information and evidence.  38 C.F.R. 
§ 3.159 (2004).

2.  The RO should obtain copies of all of 
the veteran's VA treatment records since 
October 2004, including, but not limited 
to, any additional treatment he has 
received relating to his 
glomerulonephritis at the Memphis, 
Tennessee VAMC.  Any records obtained 
should be associated with the other 
evidence in the claims file.

3.  The RO should ask the veteran to 
provide the names and addresses of any 
private clinical sources and approximate 
dates of treatment or evaluation relating 
to his glomerulonephritis other than 
those that have already been associated 
with the claims file, including, but not 
limited to, those of Dr. "W.," the 
dermatologist mentioned on page 10 of the 
Travel Board hearing transcript.  Ask the 
veteran to sign and submit the 
appropriate consent forms to release the 
medical records of any private care 
provider he identifies.

4.  The RO should review any additional 
evidence submitted and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories.  When this development 
has been completed, and if any benefits 
sought are not granted, the case should 
be returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a SSOC.

The veteran need take no further action until he is further 
informed.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument on the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

